Title: To James Madison from David Jameson, Jr., 14 January 1789
From: Jameson, David, Jr.
To: Madison, James


Dear Sir
Culpr. Ct.house Jany: 14th. 1789
I must hope to meet with your forgivness for the great trouble I urged you to when here last week. Nothing would have induced me to Solicit your Address to the People, But an anxiety to remove some false prejudices which I apprehended were predominating in this County against you; I am sensable your mind is delicate on such occasions, But think the Customs of the times fully justifies the measure: If rectitude was generally prevalent there would be no occasion for exertions of that Nature: But when we find there are evil minds using every measure which Envy or Malice can Suggest to our prejudice it frees us from that restraint we otherwise should feel. Mr. Monroe (through Mr. Strother) has given notice that he will be here on Monday next (Court day) to explain the Constitution to the People and erase any false impressions from their minds—as this is in consequence of what you said when over[,] there are many of your friends think it expedient you should be notified of the appointmt. and Solicit most earnestly that you will favour us with your Company on that day. Genl Stevens prays that you will not fail (if possible to come). I am far from wishing you unnecessary Trouble But am very anxious to see you and think much depends on it, as I am well convinced every advantage will be taken by your Adversaries.
Your being here will prevent false representations of your Sentiment, and extravagant deviations on the minds of the People. I am Dr: Sir Your friend and Obt Servt
D Jameson Jun
P. S. I am informed by good Authority that Mr Early reported that you were against any Amendments whatever, conceiving the Constn. a perfect one, this Capt. Robt. Yancy says he heard him say, and from this I suppose Colo. Green gathered what he informed you of.

D J
